Citation Nr: 0106148	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  98-06 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to an earlier effective date for the grant of 
service connection and award of disability compensation for 
hammertoe formation of the 4th and 5th digits of each foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1947 to 
August 1955, and from January 1956 to February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
which service connection for hammertoe formation of the 4th 
and 5th digits of each foot was granted.  These disabilities 
were included by the RO as part of previously service-
connected foot disabilities which had each been rated as 20 
percent disabling from July 28, 1997.  Although the Board 
addressed a question of entitlement to an earlier effective 
date for all service-connected foot disabilities in April 
2000 and November 2000 remands, it is clear from the 
veteran's September 1999 notice of disagreement and 
subsequently prepared documents, including an April 2000 
statement of the case and the veteran's substantive appeal, 
that the Board's jurisdiction is limited to the question of 
entitlement to an earlier effective date for the award of 
service connection and compensation for hammertoes of the 4th 
and 5th digits of each foot, not the broader question 
previously set forth in the Board's remands.


FINDINGS OF FACT

1.  The veteran's first claim of service connection for 
hammertoe formation of the 4th and 5th digits of each foot was 
received by VA on March 14, 1983.

2.  By rating action in May 1983, the RO denied the veteran's 
claim of service connection for hammertoe formation of the 
4th and 5th digits of each foot.  The veteran was notified of 
the denial by a letter dated in May 1983, but did not file an 
appeal within the time period allowed.  

3.  A claim to reopen was not filed until June 18, 1998.


CONCLUSION OF LAW

An earlier effective date for the grant of service connection 
and award of disability compensation for hammertoe formation 
of the 4th and 5th digits of each foot is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5110(a), 7105 (West 1991); 38 C.F.R. 
§§ 3.304, 3.400, 20.302, 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was discharged from active military service in 
February 1968.  He did not file a claim of service connection 
for hammertoe formation of the 4th and 5th digits of each foot 
until March 14, 1983.  By rating action of May 1983, the RO 
denied service connection for hammertoe formation of the 4th 
and 5th digits of each foot.  That same month, the RO 
notified the veteran of that decision.  He expressed 
disagreement with ratings that were assigned for then-
service-connected disabilities, but he did not perfect an 
appeal of the denial of service connection within the one-
year period allowed and, as a result, the denial became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.118 (1982); 
38 C.F.R. §§ 20.302, 20.1103 (2000).  

Thereafter, on June 16, 1998, the veteran filed a claim of 
secondary service connection, claiming entitlement to service 
connection for hammertoe formation of the 4th and 5th digits 
of each foot as secondary to his already service-connected 
pes planus with plantar callosities.  By rating action of 
December 1998, the RO granted service connection for 
arthritis of each foot.  In doing so, the RO considered the 
arthritis as part of the already service-connected foot 
disabilities, and assigned a 20 percent evaluation for each 
foot separately, effective from July 28, 1997--the date the 
veteran had filed a claim for an increased rating.  The RO 
also granted a temporary total evaluation (100 percent) for 
the left foot from April 22 to May 31, 1998, based on the 
need for convalescence following surgery.  The 20 percent 
rating was thereafter continued.  

Throughout the appeal, the veteran has argued that an 
effective date in 1968 should be awarded, which is the date 
of receipt of his first claim of service connection for foot 
disability.  In various written statements of record, the 
veteran argues that his hammertoe condition was in fact not 
secondary to service-connected foot disabilities.  He has 
argued that his hammertoe disability preceded his other foot 
disabilities, and therefore should have been service 
connected on a direct basis, not on a secondary one.  

The general rule governing the assignment of an effective 
date for an award of disability compensation is contained in 
38 U.S.C.A. § 5110(b) (West 1991), which provides:

The effective date of an award of 
disability compensation to a veteran 
shall be the day following the date of 
discharge or release if application 
therefor is received within one year from 
such date of discharge or release.  

See also 38 C.F.R. § 3.400(b)(2) (2000) (to the same effect).  
Otherwise, in cases where the application is not filed until 
more than one year from release of service, the effective 
date will be date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2).  However, when there has been a decision by 
the RO denying a claim of service connection, and the 
claimant has not appealed within one year of notice of the 
denial, that decision becomes final and any effective date 
set for disability compensation based on a later grant of the 
benefit will be the date of receipt of the reopened claim or 
the date entitlement is shown, whichever is later.  See 38 
C.F.R. §§ 3.156, 3.400(q)(1)(ii), 3.400(r), 20.1103 (2000).  

The Board acknowledges the veteran's contentions that an 
effective date in 1968 is appropriate for the grant of 
service connection and award of compensation benefits for 
hammertoe formation of the 4th and 5th digits of each foot.  
Significantly, however, the veteran's claim was previously 
denied by the RO in May 1983 and the veteran failed to file 
an appeal within the time period allowed.  See 38 C.F.R. 
§ 19.118 (1982).  Therefore, in the absence of an appeal 
within the time period allowed, the Board finds that the 
May 1983 RO denial became final.  See 38 C.F.R. § 20.1103.  
Consequently, the provisions of 38 U.S.C.A. § 5110 and 
38 C.F.R. § 3.400 require that the effective date for the 
award of compensation on account of a reopened claim be fixed 
in accordance with the facts found, but not earlier than the 
date of receipt of the application to reopen.  38 U.S.C.A. 
§ 5110.  In other words, the earliest date that may be 
assigned for the award of compensation for PTSD is the date 
of receipt of the reopened claim.  38 C.F.R. § 3.400(r).  
Although the new claim was not filed until June 16, 1998, the 
RO chose to incorporate the hammertoe disabilities with the 
previously service-connected foot disabilities that had been 
rated as 20 percent disabling from July 27, 1997, the date 
the veteran had filed a claim for an increased rating.  

Since pertinent law and regulations indicate that, where 
there was a prior final denial of the benefit sought, an 
effective date may be assigned no sooner than the date of a 
claim to reopen, the Board must conclude that an effective 
date earlier than the date assigned by the RO is not 
warranted.  The preponderance of the evidence is against the 
claim.


ORDER

Entitlement to an earlier effective date for the grant of 
service connection and award of disability compensation for 
hammertoe formation of the 4th and 5th digits of each foot is 
denied. 



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

